      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 1 of 8




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JAKE S. b/n/f BRENDA S.,                               §
                                                       §
               Plaintiffs,                             §
                                                       §
v.                                                     §    C.A. NO.: 4:21-CV-00208
                                                       §
HEMPSTEAD INDEPENDENT SCHOOL                           §
DISTRICT & BRENDA MARINO ,                             §
Individually and in Her Official Capacity              §
                                                       §
               Defendants,                             §

 PLAINTIFFS’ RESPONSE TO BRENDA MARINO’S RULE 12(b)(1)&(6) MOTION TO
                              DISMISS

TO THE HONORABLE UNITED STATES JUDGE:

       Plaintiffs Jake S. b/n/f Brenda S. file this Response to Brenda Marino’s Rule

12(b)(1)&(6) Motion to Dismiss, and would show the court as follows:

A. Standard of Review

       1.      Dismissal under 12(b)(6) is not proper unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of their claim which would entitle them to relief.”

Rios v. City of Del Rio, Tex., 444 F.3d 417, 420 (5th Cir. 2006). In the context of a 12(b)(6)

motion to dismiss, the court must accept the factual allegations of the complaint as true, view

them in a light most favorable to the plaintiff, and draw all reasonable inferences in the plaintiff's

favor. A.W. v. Humble Indep. Sch. Dist., 25 F. Supp. 3d 973, 981 (S.D. Tex. 2014), aff'd sub nom.

King-White v. Humble Indep. Sch. Dist., 803 F.3d 754 (5th Cir. 2015). To defeat a motion to




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                              1
      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 2 of 8




dismiss pursuant to Rule 12(b)(6), a plaintiff must plead enough facts to state a claim to relief

that is plausible on its face. Id. A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Id. An analysis under 12(b)(6) does not require heightened fact pleading of

specifics, but only enough facts to state a claim to relief that is plausible on its face. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 547 (2007).

B. Individual claim under Section 504 of the Rehabilitation Act of 1973 or the ADA.

       2.      Defendants asserted that Jake S.’s claims against Marino in her official capacity

should be dismissed. Official-capacity suits ‘generally represent only another way of pleading an

action against an entity of which an officer is an agent. ” Turner v. Houma Mun. Fire & Police

Civ. Serv. Bd., 229 F.3d 478, 483 (5th Cir. 2000). While the parties here essentially agree that a

suit brought against a person in their official capacity is a suit against the entity (Hempstead

ISD), Plaintiffs disagree that this forms a basis for dismissal; the claim against Marino in her

official capacity can be treated as an alternate or merged pleading against Hempstead ISD

without requiring dismissal.

C. Qualified Immunity

       3.      Defendant Brenda Marino has asserted that she is protected by the doctrine of

qualified immunity from Plaintiff’s claims that she deprived Plaintiff of a constitutionally

recognized liberty interest. Qualified immunity protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Oliver v. Klein Indep.

Sch. Dist., 448 F. Supp. 3d 673, 691 (S.D. Tex.), reconsideration denied, 472 F. Supp. 3d 367




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                            2
      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 3 of 8




(S.D. Tex. 2020). In reviewing a claim of qualified immunity, courts undertake a two-step

analysis: first, courts ask whether the facts, taken in the light most favorable to the plaintiffs,

show the officer's conduct violated a federal constitutional or statutory right, second, courts ask

‘whether the defendant's actions violated clearly established statutory or constitutional rights of

which a reasonable person would have known. Id.

       4.      The 5th Circuit held as early as 1981 that the right to be free of state-occasioned

damage to a person's bodily integrity is protected by the fourteenth amendment guarantee of due

process. Pena v. Givens, 637 F. App'x 775, 782 (5th Cir. 2015). To qualify for constitutional

protection the state officials' actions must be grossly disproportionate to the need for action under

the circumstances and inspired by malice rather than merely careless or unwise excess of zeal.”

Id. The 5th Circuit characterized the cases involving children that survived this test as involving

“interference with a child's physical well being that posed a grave risk of damage.” Morris v.

Dearborne, 181 F.3d 657, 666 (5th Cir. 1999). In Petta the 5th Circuit characterized the test as if

the [child] can prove that [defendant’s] actions caused them any injury, were grossly

disproportionate to the need for action under the circumstances and were inspired by malice

rather than merely careless or unwise excess of zeal so that it amounted to an abuse of official

power that shocks the conscience, they will have stated a valid claim under § 1983. Petta v.

Rivera, 143 F.3d 895, 902 (5th Cir. 1998)

       5.      Plaintiffs assert that they have sufficiently alleged a claim that Plaintiff’s bodily

integrity was damaged in violation of the fourteenth amendment guarantee of due process.

Plaintiffs have alleged at least six incidents in which Marino intentionally physically abused

Jake, causing him both pain and injury. Notably, Plaintiffs alleged that Jake suffered bruising to




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                             3
      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 4 of 8




his genitalia, suffered a significant injury for which Jake needed medical treatment, and as a

result of Marino’s attacks exhibited continuing physical symptoms of an abuse victim. As a

physically and intellectually disabled, non-verbal child, Jake is particularly susceptible to harm

from such abuse.

       6.      Plaintiffs assert that the state officials' actions here are clearly grossly

disproportionate to the need for action under the circumstances. There is almost no imaginable

circumstance where it would be necessary to use any force, much less the force alleged in

Plaintiff’s complaint against a significantly physically and intellectually disabled eight year old

child. There is nothing in Plaintiff’s complaint which alludes to any justification for Marino’s

actions, and there could be none; there is almost no imaginable basis for repeatedly shoving a

child whose disability causes him to have balance issues to the ground or into doorways.

       7.      The next question is then whether Schlarman’s actions were inspired by malice

rather than merely careless or unwise excess of zeal. Plaintiff’s complaint did specifically allege

that Marino acted with malice, and have pled factual allegations which clearly support it. In the

8/26/19 incident Marino “confronted and accosted” an aide who tried to take Jake to the nurse

after Marino attacked him, and then reprimanded that aide in front of the classroom for

attempting to take him to the nurse. (Dkt. 1, ¶3.6). Preventing Jake from accessing medical care,

demonstrates that Marino was acting with malice. You could hurt a child with carelessness or

unwise zeal, but to then prevent that child from receiving medical treatment, clearly speaks to the

actions being inspired by malice. On the 8/29/19 incident, where Marino pushed Jake to the

ground, Plaintiffs alleged that Marino tried to get other staff members to confirm that they had

seen Jake fall rather than be pushed. (Dkt. 1, ¶3.7). This speaks to the fact that Marino was both




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                           4
      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 5 of 8




conscious of her wrongdoing, and attempting to cover it up with intimidation and deceit. Further

the repeated and similar nature of the attacks on Jake, demonstrate that Marino was not merely

careless; the attacks were intentional and a product of malice. Further, as Plaintiffs alleged,

multiple reports of Marino’s abuse of Jake S. were filed before the abuse stopped; Marino had a

motive to act with malice against Jake, as others were putting her career in jeopardy over her

treatment of Jake.

       8.      Regarding the second prong “whether the defendant's actions violated clearly

established statutory or constitutional rights of which a reasonable person would have known”,

the 5th Circuit has held that in determining what a reasonable teacher should know in this

instance, it is not necessary to point to a precedent which is factually on all-fours with the case at

bar. It suffices that the teacher be aware of general, well-developed legal principles. Jefferson v.

Ysleta Indep. Sch. Dist., 817 F.2d 303, 305 (5th Cir. 1987). As described above the case law that

establishes the right to be free of state-occasioned damage to a person's bodily integrity is well

established in the 5th Circuit.

       9.      Defendant contends that Section 1983 claims should be dismissed because Texas

affords adequate remedies for claims of excessive corporal punishment. Plaintiffs assert that

there is no basis in Plaintiff’s pleadings for Defendants to draw the assumption that Marino

intended discipline rather than engaging in wanton attacks on the Student. The right of a student

to be free from state occasioned damage is greatest when it is not justified by the victim's

conduct or other extenuating circumstances and there is no suggested justification, such as

punishment or discipline. Doe v. S & S Consol. I.S.D., 149 F. Supp. 2d 274, 291 (E.D. Tex.

2001), aff'd sub nom. Doe v. S&S Consol. Indep. Sch. Dist., 309 F.3d 307 (5th Cir. 2002).




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                              5
      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 6 of 8




Plaintiffs assert that there is no justification for Marino’s alleged conduct, and none can be

inference from Plaintiff’s complaint. There is no basis for any sort of finding that Marino’s

actions were acts of discipline, and Plaintiffs have not pled that Marino was acting in a

disciplinary capacity. This distinguishes the present case from those involving corporal

punishment. c.f. Marquez v. Garnett, 567 F. App'x 214, 217 (5th Cir. 2014). The case law

governing general state-occasioned damage to a person's bodily integrity should apply, and not

the more stringent case law involving acts of discipline. As that case law is well established and

long recognized, Defendant reasonably should have known that her actions violated clearly

established constitutional rights.

       10.     As cited by Defendants, whether the alleged use of force constitutes corporal

punishment “depends on whether the school official intended to discipline the student for the

purpose of maintaining order and respect or to cause harm to the student for no legitimate

pedagogical purpose.” Flores v. Sch. Bd. of DeSoto Parish, 116 F. App’x 504, 511 (5th Cir.

2004). Plaintiffs strongly contend that their complaint supports the latter. None of the specific

incidents cited by Plaintiff provide any basis for a contention that Marino was engaging in

discipline. (Dkt 1 ¶¶ 3.1-3.8). Plaintiffs complaint consistently characterizes these actions as

abuse and/or assault, and states that other school employees reported them as abuse, not as

excessive discipline. Defendants argue that Plaintiff’s allegation that some of the additional

incidents cited in ¶ 3.9, other than those cited in ¶¶ 3.1-3.8, involved forcing compliance. But

there is no basis for drawing an inference that in those instances Marino was forcing compliance

for a legitimate pedagogical purpose rather than her own wanton desire to control or hurt Jake.

Even to the extent the Court did draw that inference, it should only do so as to those instances




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                          6
      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 7 of 8




alleged in ¶ 3.9 rather than the larger complaint. The court is to view the pleadings in a light

most favorable to the plaintiff, and draw all reasonable inferences in the plaintiff's favor.

Plaintiffs strongly assert that there is no basis in the complaint for drawing an inference in favor

of the Defendant that Marino’s actions were discipline rather than abuse.

D. Individual claim under Section 504 of the Rehabilitation Act of 1973 or the ADA.

       11.     Plaintiffs assert that they have not alleged a claim against Brenda Marino in her

individual capacity under Section 504 of the Rehabilitation Act of 1973 or the ADA. Plaintiffs

assert that they only allege that Hempstead ISD was the recipient of federal funds making them

eligible for jurisdiction under these statutes. (Dkt. 1 ¶ 6.5). To the extent allegations are made

against Brenda Marino in Count 2 and Count 3 of its petition, they are made because they are

related to Hempstead ISD’s liability and/or are made against Marino in her official capacity and

not in her individual capacity.

E. Plaintiff May Replead

       Should the Court determine that any part of Plaintiff’s claim should be dismissed under

Federal Rule 12(b)(6), Plaintiffs request the opportunity to replead their claim. “The Fifth Circuit

has recognized that in view of the consequences of dismissal on the complaint alone, and the

pull to decide cases on the merits rather than on the sufficiency of pleadings, district courts often

afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a case,

unless it is clear that the defects are incurable or the plaintiffs advise the court that they are

unwilling or unable to amend in a manner that will avoid dismissal. In re Am. Airlines, Inc.,

Privacy Litig., 370 F. Supp. 2d 552, 567–68 (N.D. Tex. 2005); citing Great Plains Tr. Co. v.




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                             7
      Case 4:21-cv-00208 Document 22 Filed on 05/06/21 in TXSD Page 8 of 8




Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002).

Prayer

         Plaintiffs request that the Court deny Brenda Marino’s motion to dismiss, and award

Plaintiffs all other relief to which they may be entitled.


                                                       Respectfully submitted,
                                                       /s/ Jordan McKnight
                                                       Jordan McKnight
                                                       SBN: 24075586
                                                       P.O. Box 664
                                                       Little Elm, Texas 75068
                                                       Tel: (903) 271-4696
                                                       Fax: (972) 408-3432
                                                       jordanmcknightlaw@gmail.com
                                                       ATTORNEY FOR PLAINTIFFS


                                  CERTIFICATE OF SERVICE

       I certify that on May 6, 2021 a true and correct copy of the foregoing document was
served on all counsel of record via the Court’s electronic case filing (ECF) system.


                                                       /s/ Jordan McKnight
                                                       Jordan McKnight




Plaintiffs’ Response to Marino’s Rule 12(b)(1)&(6) Motion to Dismiss                         8
